Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment filed May 20, 2022 is entered.

Claims 1-15 are pending.  Claims 16 is canceled.  Claims 1-12 are withdrawn.  Claims 13-15 are allowed.

The terminal disclaimer filed on May 20, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/773,195 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicants request for rejoinder of withdrawn claims when claims 13-15 are allowed is not found persuasive.  Withdrawn claims 1-12 are directed to invention group I does not require all the limitations of an allowable product claim and thus has not been rejoined.

This application is in condition for allowance except for the presence of claim 1-12 directed to an invention non-elected with traverse in the reply filed on September 23, 2020. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claim 1-12 directed to an invention non-elected with traverse in the reply filed on September 23, 2020 as discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646